Citation Nr: 1549334	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain.

2. Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in part, continued 10 percent disability ratings for residuals of a sprained left and right ankle. 

This case was brought before the Board in December 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with the opportunity to submit the appropriate documentation to release non-VA treatment records or submit the records himself, requesting VA treatment records, and providing a new VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDING OF FACT

The Veteran's residuals right and left ankle sprains includes motion limited, at worst, to dorsiflexion 10 degrees and plantar flexion 45 degrees resulting in functional impairment, including instability.    


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no greater, for residuals right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5271 (2015).

2. The criteria for a rating of 20 percent, but no greater, for residuals left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through December 2007 and March 2008 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Post-service VA and non-VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in January 2008 and April 2013 in conjunction with his claims for increased evaluations.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Rating Schedule

The Veteran seeks a rating in excess of 10 percent for both his service-connected right and left ankle disabilities.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Throughout the appeal period, both the Veteran's right and left ankle disabilities have been rated as 10 percent disabling pursuant to Diagnostic Code 5299-5271.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.

The Board notes that there are five diagnostic codes pertinent to the ankle.  Analysis of four of them, Diagnostic Code 5270 (ankle, ankylosis), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy), is unnecessary.  A review of the evidence of record indicates the Veteran's ankle disabilities do not manifest symptomatology covered by these diagnostic codes.
Diagnostic Code 5271 provides for assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion of the ankle.  38 C.F.R. § 4.71a.  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.
  
Turning to the evidence of record, the Veteran was provided a VA examination for multiple conditions in January 2008, including his right and left ankles.  At the time of the examination the Veteran reported a weak right ankle with daily intermittent pain.  Pain was precipitated by walking.  Pain was sharp, usually mild but flares of moderate pain occured every two to three days precipitated by walking half a mile.  The right ankle was noted to have a tendency to give way causing falls.  In regards to the left ankle, the Veteran reported constant pain, sharp and usually moderate with daily flares of severe pain.  Except for being slower in activity, neither ankle caused loss of function, including no loss of motion.  The right and left ankle range of motion was noted to be dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The measurements were for both active and passive motion.  Repetitive use testing did not result in loss of range of motion.  Objective evidence of pain was not noted to start at any degree of motion in any range of motion.  Decreased mobility and pain were noted to have a significant effect on occupational activities including having to move more carefully causing him to be slower.  

The Veteran was provided another VA examination in April 2013.  Range of motion testing revealed bilateral dorsiflexion of 10 degrees and plantar flexin of 45 degrees.  On the right there was objective evidence of pain in dorsiflexion at 10 degrees and plantar flexion at 45 degrees.  Repetitive-use testing did not result in any additional limitation of motion.  In fact, left ankle dorsiflexion increased to 20 degrees.  The right ankle was noted to result in functional impairment that included weakened movement and pain on movement.  The Veteran did not report flare-ups at the time of examination.  The Veteran did have localized tenderness or pain on palpation of the joints/soft tissue of the left ankle.  Muscle strength testing revealed active movement against some resistance right dorsiflexion.  Anterior drawer test revealed laxity in the right ankle.  It was indicated that the Veteran did not suffer from any ankle ankylosis, medial tibial stress syndrome, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or astragalus, and has not had an astragalectomy.  The Veteran is noted to have a right lateral malleolar bony enlargement and there is evidence of a bilateral old distal tibial avulsion injury.  He indicated that he regularly uses braces on both ankles.  In regards to his ankles' impact on work, the Veteran noted for the last two to three years he has not been able to maintain the level of physical labor he has been accustomed to in the past.  He cannot stand for prolonged periods of time.  At the time of the examination he was only working part time.  

The claims file also includes VA treatment records and non-VA treatment records from throughout the appeal period.  These records confirm that the Veteran has problems with stability of his ankles resulting in falls.  Overall they do not paint a picture that is substantively different from that shown by the VA examinations.  

In multiple statements discussing the Veteran's ankles he noted pain, weakness, stability problems, use of ankle braces, and steroid injections.  October 2007 and February 2008 Veteran's Statements, September 2009 Notice of Disagreement, September 2012 Appellant's Brief.  

Following review of the record, the Board finds evaluations of 20 percent each for the right and left ankle are warranted under Diagnostic Code 5271.  The VA examinations reveal that, at worst, the Veteran's range of motion for both ankles is dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  This includes consideration of limitation caused by pain.  Thus, the Veteran's disabilities result in plantar flexion that is not less than normal movement and a reduction of dorsiflexion to half normal movement.  38 C.F.R. § 4.71a, Plate II.  The Board is of the opinion that such limitation of motion alone more nearly approximates moderate impairment not marked.  Nevertheless, through medical and lay evidence, this limitation of motion has been show to manifest in functional limitations foremost of which are stability problems.  Taking consideration of these resulting stability problems the Board finds the Veteran's limitation of motion more near approximates marked impairment.  A rating in excess of 20 percent is not warranted as it is the maximum schedular rating available under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Furthermore, the only diagnostic code applicable to the ankle that provides for a schedular rating in excess of 20 percent is Diagnostic Code 5270 pertaining to ankle ankylosis.  The evidence of record is against a finding that the Veteran suffers from ankle ankylosis.   Therefore, a 20 percent rating, but no greater, is warranted for each of the ankle disability pursuant to Diagnostic Code 5299-5271.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5271. 

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral ankle disabilities and the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonable describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's ankle disabilities primarily manifest through limitation of motion and the Rating Schedule takes this into consideration.  Furthermore, this limitation of motion results in functional impairment including pain and instability that the Board has also taken into consideration when determining whether the limited ankle motion is moderate or marked.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Both the Veteran and VA examiners have noted that the Veteran's ankle disabilities impacts his ability to perform the tasks require of employment.  Nevertheless, following the Veteran's VA examination in April 2013 a VA examiner reviewed the claims file and commented on the Veteran's employablility in light of his service-connected conditions.  The examiner concluded that the Veteran was employable.  As such, the Board finds the record does not reveal that the Veteran's ankle disabilities markedly interfere with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice 22 Vet. App. 447.     


ORDER

A rating of 20 percent, but no greater, for residuals of right ankle sprain is granted.

A rating of 20 percent, but no greater, for residuals of left ankle sprain is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


